Citation Nr: 0013139	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  98-18 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical and lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1963 to 
February 1965.



The current appeal arose from a June 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  The RO, in pertinent part, denied 
entitlement to service connection for degenerative disc 
disease of the cervical spine and degenerative disc disease 
at L5-S1.


FINDING OF FACT

There is competent evidence, if accepted as true, of a nexus 
between the current diagnoses of degenerative disc disease of 
the cervical and lumbar spine and an injury in service.  


CONCLUSION OF LAW

The claims of entitlement to service connection for 
degenerative disc disease of the cervical and lumbar spine 
are well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit held that, under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well-grounded claims.  More recently, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (1999).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) 
(well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, 126 F.3d at 1468.

When determining whether a claim is well grounded, the 
evidence submitted in support of the claim must be accepted 
as true.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) 
(citing King v. Brown, 5 Vet. App. 19, 21 (1993)). 

The appellant asserts that she sustained a fall while in 
service, wherein she injured her neck and back.  She states 
that she slipped and fell and landed on her tail bone and 
then bumped her head on the floor.  She states that this 
occurred on February 1, 1964.

In an April 1991 private medical record, Dr. M.L.L. stated 
that x-rays of the lumbosacral spine revealed advanced 
degenerative disc disease at L5-S1 with collapse of disc 
space and anterior osteophytes.



A March 1998 magnetic resonance imaging of the cervical spine 
revealed cervical lordosis secondary to advanced degenerative 
disc disease between C4 and C7 with significant spinal 
stenosis at C5-C6 and C6-C7.

In an April 2000 letter, Dr. G.K. stated, "It is more likely 
than not[] that the fall [the appellant] sustained in the 
service, when she fell extremely hard on her tailbone, and 
fell back and hit her head caused the current condition of 
chronic headaches, degenerative disc disease, chronic neck 
and back pain."

The Board finds that the above-described evidence, if 
accepted as true, establishes well-grounded claims of service 
connection for degenerative disc disease of the cervical 
spine and the lumbar spine.  See Epps, 126 F.3d 1464.  
Specifically, the appellant is competent to report that she 
sustained a fall in service, wherein she injured her back and 
neck.  Dr. G.K. has based his opinion on the appellant's 
report of the fall, and his opinion makes the claims 
"plausible."  See id.


ORDER

The claims of entitlement to service connection for 
degenerative disc disease of the cervical spine and the 
lumbar spine are well grounded.  To this extent only, the 
appeal is granted.


REMAND

Because the claims of entitlement to service connection for 
degenerative disc disease of the cervical spine and the 
lumbar spine have been determined to be well grounded, VA has 
a duty to assist the appellant in developing facts pertinent 
to the claims.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159 
(1999); Murphy, 1 Vet. App. 78.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The record reflects that in January 1975, the RO attempted to 
obtain additional service medical records related to the 
hospitalization from the February 1964 fall.  In the reply 
from the National Personnel Records Center (NPRC), they 
informed the RO that in order to obtain the additional 
hospitalization records, they should submit the date the 
appellant was hospitalized and either the name or number of 
the hospital.  The record does not reflect that the RO 
submitted such information in an attempt to obtain the 
service hospitalization records.  The Board finds that such 
an attempt must be made.

In the April 2000 letter, Dr. G.K. stated that he had treated 
the appellant since 1965 and that she had had chronic 
problems with her spine since that time.  The appellant has 
submitted some of Dr. G.K.'s medical records; however, those 
are dated only between 1990 and 1998.  The Board finds that 
an attempt should be made to obtain all of Dr. G.K.'s medical 
records, since they would be helpful in adjudicating the 
appellant's claims.

Additionally, in a February 1998 letter, Dr. T.M.T. stated 
that the appellant had been his patient for approximately 25 
years and that she had complained of chronic neck and back 
pain.  The Board notes that Dr. T.M.T's records have not been 
associated with the claims file.  Thus, an attempt to obtain 
Dr. T.M.T.'s records must be made.




Finally, the Board finds that a medical examination and 
medical opinion will be helpful in adjudicating the 
appellant's claims.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The RO should 
contact the veteran and request that she 
identify the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may have 
additional records referable to her 
treatment for degenerative disc disease 
of the cervical spine and lumbar spine.  

After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  In particular, 
the RO should ask Drs. G.K. and T.M.T. to 
submit all the medical records of the 
veteran's treatment.  Regardless of the 
veteran's response, the RO should secure 
all outstanding VA treatment reports.

2.  The RO should submit a request to the 
NPRC, along with the date of the incident 
and the name or number of the hospital, 
to attempt to obtain the service 
hospitalization records.  Any records 
received should be associated with the 
claims file.

3.  The RO should arrange for VA 
orthopedic and neurological examinations 
of the veteran by an orthopedic surgeon 
and a neurologist or other appropriate 
specialists for the purpose of 
ascertaining the current nature, extent 
of severity, and etiology of degenerative 
disc disease of the cervical spine and 
lumbar spine.  Any further indicated 
special studies should be conducted.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
their examinations, and the examination 
reports must be annotated in this regard.  
The examiners are to report all the 
necessary findings as to the appellant's 
cervical spine and lumbar spine 
disorders.  The examiners must be 
requested to express an opinion as to 
whether it is as likely as not that the 
veteran's degenerative disc disease of 
the cervical and lumbar spine is related 
to service-incurred injury.  The 
examiners' attention is to be directed to 
the April 12, 2000, letter from Dr. G.K. 
for comment.  Any opinions expressed by 
the examiners must be accompanied by a 
complete rationale.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App.  268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
service connection for degenerative disc 
disease of the cervical spine and lumbar 
spine. 

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

